Exhibit 99.1 LINKTONE LTD. REPORTS UNAUDITED FIRST QUARTER 2 Singapore — June 17, 2013 — Linktone Ltd. (NASDAQ: LTON) (“Linktone” or the “Company”), a provider of media and entertainment content and services in key strategic markets in Asia, today announced its unaudited financial results for the first quarter ended March 31, 2013. FIRST QUARTER 2 US$ million, except for per ADS items and % Three months ended March 31, December 31, March 31, % change vs Mar'12 % change vs Dec'12 Gross Revenues $ $ $ -1
